DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed 1/12/2021. 
Claims 1-25 are presented for examination.
Claims 1-25 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.

Response to Arguments
Applicant's arguments/amendments with respect to the 35 U.S.C. 112(b) rejection has been considered and overcome the previous 112(b) rejection. The previous 112(b) rejection is withdrawn.
Applicant's arguments/amendments with respect to the 35 U.S.C. 101 rejection has been considered and overcome the previous 101 rejection. The previous 101 rejection is withdrawn.
withdrawn.

REASONS FOR ALLOWANCE
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record references taken either together or in combination with the prior art of record disclose: 
	(Independent Claim 1, 18, and 20) “repeating, for each of a plurality of analyses to be run for the system architecture, a plurality of steps for tracing an evolution of the system architecture from a baseline configuration to a current configuration, the plurality of steps comprising: creating an analysis instance from the analysis template… linking the results (1) to the analysis instance such that the analysis instance provides a time-based record of the analysis; (2) to the system architecture to update a set of architectural elements impacted by the results; and (3) to a product management tool, thereby synchronizing the design, the analysis, and the product management of the product to improve an efficiency in the design and manufacturing of the product, wherein after the linking step, the system architecture has a new configuration; and generating a configuration report that traces the evolution of the system architecture from the baseline configuration to the current configuration based on linkages between the system architecture and analysis instances”
in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicants’ invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571)272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMINI SHAH can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/FARAJ AYOUB/Examiner, Art Unit 2127

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127